   Case: 4:20-cv-01903-NCC Doc. #: 4 Filed: 02/05/21 Page: 1 of 6 PageID #: 7




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

JOSEPH MICHAEL DEVON ENGEL,                      )
                                                 )
               Plaintiff,                        )
                                                 )
       v.                                        )           No. 4:20-CV-1903 NCC
                                                 )
CO1, et al.,                                     )
                                                 )
                                                 )
               Defendants.                       )

                               MEMORANDUM AND ORDER

       This matter is before the Court upon review of plaintiff Joseph Michael Devon Engel’s

self-represented complaint. For the reasons discussed below, the Court will order plaintiff to file

a signed, amended complaint on a Court-provided form. Plaintiff will also be directed to either

file a motion to proceed in forma pauperis on a Court-provided form or pay the full $400 filing

fee. Plaintiff will have twenty-one (21) days to comply with this Memorandum and Order.

                                           Complaint

       Plaintiff filed this action pursuant to 42 U.S.C. § 1983 on December 11, 2020. Plaintiff’s

complaint is handwritten and not on a court form. Plaintiff brings this action against more than

forty (40) defendants: CO1; CO2; SG; LT; Corpel; Captin; Major; FUM; CCM; CCM Assist;

Superintendent; Superintendent Assist; Assist Warden; Warden; CCA; ERDCC; IPO; IPO

Supervisor; P&P Director; P&P Assist Director; P&P; MODOC; MODOC Director; MODOC

Assist Director; Assist Att General; Att General; Lt Govener; Governer; House Rep MO; Sentor

MO; Corizon Health Care; Corizon Director; Corizon Asst Director; Corizon Assist

Superintendent; Corizon Superintendent; Corizon Supsivor ERDCC; Corizon ERDCC; Corizon
    Case: 4:20-cv-01903-NCC Doc. #: 4 Filed: 02/05/21 Page: 2 of 6 PageID #: 8




Doctor; Corizon Nurse Practitioner; Corizon RN; Corizon LPN; Corizon CNA; and Corizon Med

Tec; Corizon Chronic Care.1 He sues defendants in their official capacities only.

       Plaintiff alleges his claims as follows:

       [H]ave to sleep cureld [sic] up in a Ball on my Left side sever [sic] pain. Corizon
       & MODOC ERDCC Refuse to treat me then put me in their Quertiane [sic] Wing
       so I run the chance of getting Corrna [sic] also I need help. I’m a sourvin [sic]
       Citiz[e]n.

                                                  ...

       This is in Regards to on [sic] this Date 11-24-20 my insides feel like their [sic] on
       fire, can’t hold nothing Down Puking Blood, shitting Blood Clear liquid,
       uncontrol[a]ble shakes, SWEATS, night Trumors [sic].

ECF No. 1 at 1-2. Plaintiff provides no additional facts and does not indicate the relationship

between the defendants and his statement of the claim. Plaintiff has not outlined in his complaint

exactly who at the prison purportedly violated his rights, how he was refused treatment, that each

named defendant actually knew he was experiencing a medical condition, and why he believes

he is entitled to damages in this action.2

       Plaintiff describes his injuries as “Health, Mental Health, Freedom, Religion, PTSD,

Anxi[e]ty, Sourvin [sic] Citiz[e]n, [and] Panic Att[a]cks.” Id. For relief, he lists each defendant

and requests a separate, arbitrary amount from each individual or entity spanning from “40



1
  The Court has listed the defendants in the same manner in which plaintiff has spelled and/or
abbreviated their names in the handwritten complaint.
2
  Liability under 42 U.S.C. § 1983 requires a causal link to, and direct responsibility for, the alleged
deprivation of rights. Madewell v. Roberts, 909 F.2d 1203, 1208 (8th Cir. 1990); see also Martin
v. Sargent, 780 F.2d 1334, 1338 (8th Cir. 1985) (claim not cognizable under § 1983 where plaintiff
fails to allege defendant was personally involved in or directly responsible for incidents that
injured plaintiff); Boyd v. Knox, 47 F.3d 966, 968 (8th Cir. 1995) (respondeat superior theory
inapplicable in § 1983 suits). In the instant action, plaintiff has not set forth any facts indicating
that any of the named defendants were directly involved in or personally responsible for the alleged
violations of his constitutional rights. As a result, the complaint fails to state a claim upon which
relief can be granted.
                                                   2
    Case: 4:20-cv-01903-NCC Doc. #: 4 Filed: 02/05/21 Page: 3 of 6 PageID #: 9




Million Dollars” to “200 Trillion Dollars” dollars. For example, plaintiff seeks “7 Trillion

Dollars” from the Governor, “15 Trillion Dollars” from a Corizon nurse practitioner, and “500

Million Dollars” from the ERDCC. Id. at 2. Plaintiff also seeks “3,000,000 stocks in Bit Coin,

Steel, Lead, Coal, Zinc, Gold, Silver, Platnium [sic], Precious Metals, Aluminum, Pepsi, Co[ca]

Cola, Dr. Pep[p]er, Coffee, Starbucks, Beef, Pork, Chicken, Corn, Wheat, Fruits, Vegs, Fruits,

GMC, Ford, Dodge, [and] BMW” for himself and the “same amount” of stocks for non-party

“Christopher Jones.” Id. Plaintiff additionally seeks millions of dollars of stocks in various

other companies and countries, including Sprint, Verizon, Sears, JP Morgan, Best Buy, Wal-

Mart, Dell, Russia, Germany, “all World Currency” and “Top World Banks.” Id. at 3-4. He also

requests the Court to award “1 million a pi[e]ce” to over three dozen individuals, assumably

friends of family, who appear to be unrelated to this action.3

        Plaintiff has failed to file this action on a court-form, and he has failed to file a motion to

proceed in forma pauperis on a separate court form or file an accompanying prison account

statement.

                                              Discussion

        Plaintiff’s complaint is deficient as pled. The complaint is not on a court-form as

required by Local Rule 2.06(A). Additionally, as pled, the complaint is subject to dismissal at

this time as plaintiff has not sufficiently pled how his rights were violated and who purportedly

violated his rights.




3
  Plaintiff’s bizarre request to recover thousands of trillions of dollars in damages from more than
forty individuals and entities as well as stocks from companies and foreign countries with no
apparent connection to this action for a deliberate indifference claim based on conclusory
allegations appears to be “clearly baseless” under the standard articulated in Denton v. Hernandez,
504 U.S. at 25, 31-33 (1992). Consequently, the complaint is subject to dismissal for this reason,
as well.
                                                   3
   Case: 4:20-cv-01903-NCC Doc. #: 4 Filed: 02/05/21 Page: 4 of 6 PageID #: 10




       Because plaintiff is self-represented, the Court will give him the opportunity to file a

signed, amended complaint to set forth his own claims for relief. He must put his case number

on his amended complaint. Plaintiff should type or neatly print his complaint on the Court’s

prisoner civil rights form, which will be provided to him. See E.D. Mo. L.R. 2.06(A) (“All

actions brought by self-represented plaintiffs or petitioners should be filed on Court-provided

forms where applicable.”). In the “Caption” section of the Court-provided form, plaintiff should

clearly name each and every party he is intending to sue. See Fed. R. Civ. P. 10(a) (“The title of

the complaint must name all the parties”).

       In the “Statement of Claim” section, plaintiff should provide a short and plain statement

of the factual allegations supporting his claim. See Fed. R. Civ. P. 8(a). Plaintiff should put each

claim into a numbered paragraph, and each paragraph should be “limited as far as practicable to

a single set of circumstances.” See Fed. R. Civ. P. 10(b). Plaintiff should begin by writing the

defendant’s name. In separate, numbered paragraphs under that name, plaintiff should write a

short and plain statement of the factual allegations supporting his claim against that specific

defendant. If plaintiff is suing more than one defendant, he should follow the same procedure for

each defendant.

       It is important that plaintiff establish the responsibility of each separate defendant for

harming him. That is, for each defendant, plaintiff must allege facts showing how that particular

defendant’s acts or omissions violated his constitutional rights. See Madewell, 909 F.2d at 1208

(“Liability under § 1983 requires a causal link to, and direct responsibility for, the deprivation of

rights.”). It is not enough for plaintiff to make general allegations against all the defendants as a

group. Rather, plaintiff needs to provide the role of each named defendant in this case, in order

that each specific defendant can know what he or she is accused of doing. Topchian v.



                                                  4
   Case: 4:20-cv-01903-NCC Doc. #: 4 Filed: 02/05/21 Page: 5 of 6 PageID #: 11




JPMorgan Chase Bank, N.A., 760 F.3d 843, 848 (8th Cir. 2014) (stating that the essential

function of a complaint “is to give the opposing party fair notice of the nature and basis or

grounds for a claim”) (internal quotations and citation omitted). The Court emphasizes that the

“Statement of Claim” requires more than “labels and conclusions or a formulaic recitation of the

elements of a cause of action.” Neubauer v. FedEx Corp., 849 F.3d 400, 404 (8th Cir. 2017)

(quoting Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)).

        Plaintiff is warned that the filing of an amended complaint completely replaces the

original complaint. This means that claims that are not re-alleged in the amended complaint will

be deemed abandoned. See In re Wireless Tel. Fed. Cost Recovery Fees Litig., 396 F.3d 922,

928 (8th Cir. 2005) (“It is well-established that an amended complaint supercedes an original

complaint and renders the original complaint without legal effect”). If plaintiff fails to file an

amended complaint on a Court-provided form within twenty-one (21) days in accordance with

the instructions set forth herein, the Court will dismiss this action without prejudice and without

further notice to plaintiff.

        Finally, plaintiff has neither paid the $400 filing fee, nor sought leave to proceed without

the prepayment of fees or costs by filing the appropriate Court-provided application. If plaintiff

files a motion to proceed in forma pauperis, it must be accompanied by a certified copy of his

inmate account statement for the six-month period immediately preceding the filing of the

complaint. Also, if plaintiff files such a motion, the Court will review the amended complaint

pursuant to 28 U.S.C. § 1915. Plaintiff’s failure to make specific factual allegations against a

defendant will result in the dismissal of that defendant. If plaintiff fails to comply with this

Order, the Court may dismiss this action without prejudice and without further notice.

        Accordingly,



                                                  5
  Case: 4:20-cv-01903-NCC Doc. #: 4 Filed: 02/05/21 Page: 6 of 6 PageID #: 12




       IT IS HEREBY ORDERED that the Clerk is directed to mail to plaintiff a copy of the

Court’s “Prisoner Civil Rights Complaint” form.

       IT IS FURTHER ORDERED that the Clerk is directed to mail to plaintiff a copy of the

Court’s motion to proceed in forma pauperis form.

       IT IS FURTHER ORDERED that plaintiff must file an amended complaint on the

Court’s form within twenty-one (21) days of the date of this Order.

       IT IS FURTHER ORDERED that plaintiff must either pay the $400 filing fee or file a

motion to proceed in forma pauperis within twenty-one (21) days of the date of this Order.

       IT IS FINALLY ORDERED that if plaintiff files a motion to proceed in forma

pauperis, he must also file a certified copy of his inmate account statement for the six-month

period preceding the filing of the complaint.

       If plaintiff fails to timely comply with this order, the Court will dismiss this action

without prejudice and without further notice.

      Dated this 5th day of February, 2021.
                                                      /s/ Noelle C. Collins
                                                     NOELLE C. COLLINS
                                                     UNITED STATES MAGISTRATE JUDGE




                                                6
